Citation Nr: 0111727	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  91-52 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a left mid-back contusion, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from February 1986 to 
November 12, 1989.  

The veteran filed a claim of entitlement to service 
connection for a back disability in November 1989.  In August 
1990, the Department of Veterans Affairs (VA) Regional Office 
(RO) granted service connection for residuals of contusion, 
mid left back.  A noncompensable disability rating was 
assigned effective from November 13, 1989.  The veteran 
appealed.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in September 1992 and again October 1993.  In August 
1994, the RO increased the veteran's assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291, effective from November 13, 
1989.  The RO advised the veteran that its "grants your 
appeal for further compensable evaluation without further 
appellate review.  No further action will be taken on your 
appeal unless you indicate that you are not satisfied with 
this decision."  Subsequent rating decisions continuing the 
denial of a disability rating in excess of 10 percent for the 
disability at issue have ensued, including the most recent 
rating decision dated in April 2000.

Notwithstanding the RO's position, as the veteran's 
representative pointed out in his April 2001 written brief 
presentation, the United States Court of Appeals for Veterans 
Claims (the Court) indicated in AB v. Brown, 6 Vet. App. 35 
(1993) that in a claim for an original or increased rating, 
the veteran will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  In this case, the 
veteran has continued to express disagreement with the 
initially assigned disability rating and has not yet had a 
final Board decision on the matter.  This decision will 
accordingly address what the appropriate compensation rating 
should be from November 1989 to the present.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In May 2000, the veteran requested a hearing before the 
Board.  A hearing was scheduled for June 2001.  However, in 
March 2001, the veteran canceled his hearing request.  The 
case is now ready for Board review.


FINDINGS OF FACT

1.  Residuals of the veteran's left mid-back contusion 
include tenderness and pain in the area to the left of T-9, 
as well as moderate limitation of motion.  Disability 
consistent with more than moderate disability to muscle group 
XX is not shown.

2.  The service-connected disability does not present an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess 
of 10 percent for residuals of a left mid-back contusion have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5291 (2000).

2.  The criteria for an increased disability rating for 
residuals of a left mid-back contusion on an extra-schedular 
basis have not been met. 38 C.F.R. § 3.321(b)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected thoracic spine disability.  He contends, in 
essence, that an increased rating is warranted for his 
disability because it is painful and causes functional 
impairment, which has led to lost work and income.


It should be initially noted that "thoracic spine" and 
"dorsal spine" are synonymous. See Reiber v. Brown, 7 Vet. 
App. 513, 515 (1995): "Thoracic vertebrae are 'any of the 12 
vertebrae dorsal to the thoracic region and characterized by 
articulation with the ribs.' ", citing Webster's Medical Desk 
Dictionary 715 (1986).

In the interest of clarity, the factual background of this 
case will be reviewed. The pertinent law and VA regulations 
will be discussed.  Finally, the Board will analyze the 
veteran's claim and render a decision.

Factual background

A September 1989 service medical record indicates that the 
veteran reported falling down a flight of stairs and hitting 
the stair railing with his back, at the T-9 level, about 1 
1/2 inches lateral of midline.  Clinically, he had increased 
tenderness to palpation from T-7 to T-11.  X-rays were 
normal.  

On service evaluation later in September 1989, the veteran 
was concluded to have sustained a soft tissue injury to his 
upper left back.  In October 1989, there was no spasm or 
indication of neurological involvement, and the assessment 
was soft tissue injury.  Later in October 1989, his left 
upper back was tender to touch and had a painful range of 
motion, and the assessment was soft tissue injury to the left 
upper back.  

The veteran left service and filed a claim for service 
connection for a back disability in November 1989. 

A VA examination was conducted in January 1990.  At that 
time, the veteran reported that he was a full time student at 
a community college.  He reported that he had had persistent 
nonradiating pain medially and just below the inferior angle 
of the left shoulder blade, which would occur with twisting 
of the shoulder girdles and with twisting of the upper body 
torso.  Clinically, he had good posture, musculature, and 
alignment of the upper body.  There was no scoliosis.  
Forward flexion was to 90 degrees and there was mild 
tenderness to palpation of the sacrospinalis muscle mass on 
the left at the lower thoracic level.  The impression was 
residuals of a contusion of the left mid-back at the lower 
thoracic level.  

A March 1990 report states that X-rays of the veteran's 
dorsal spine showed a possible linear fracture of the 
anterior aspect of the T6 vertebra.  There was also sclerosis 
of the end plate of T-7.  The impression was rule-out 
fracture of T-6.  An orthopedic consultation was requested.  
A March 1990 VA orthopedic consultation report indicates that 
X-rays revealed possible T6-T7-T8 end plate changes.  The 
impression was possible fracture of the endplates.  A July 
1990 VA total body bone image study to rule out fracture of 
the thoracic spine was normal.  Later in July 1990, a VA 
orthopedist reported a history of a Schmorl's node at T7.  

On VA orthopedic examination in October 1992, the veteran had 
tenderness to the left of the spinous process of the T-6 
vertebra, and an increase in pain when he extended his 
shoulder backwards or flexed it forward.  There was no 
kyphosis or scoliosis.  The musculature of the back was good, 
and its range of motion was forward flexion to 90 degrees, 
backward extension to 30 degrees, and left and right lateral 
flexion and rotation to 20 degrees each.  There was no 
objective evidence of pain on motion.  The diagnosis was 
contusion of the dorsal spine to the left of the T-6 spinous 
process.

On VA examination in March 1994, the veteran stated that 
there had not been any change in his back disability since 
the 1990 VA examination.  He stated that his back pain was 
aggravated by forward and lateral flexion, and by extension 
and twisting, especially if he was carrying a heavy object.  
The pain was worse in the morning and less in the evening 
after he had been up for ten to twelve hours.  
He was not using any medication.  He was a full time 
chiropractic student.    

Clinically, his posture was normal and there was slight 
tenderness over his low back.  His back musculature was 
symmetric and well developed.  The active range of motion of 
his back was forward flexion to 90 degrees, backward 
extension to 25 degrees, lateral flexion to 30 degrees each 
way, and lateral rotation to 40 degrees each way.  An MRI to 
evaluate T6 and T7 was normal.  The diagnosis was chronic low 
back pain with no objective findings of impairment.  It was 
noted that the veteran reported a history of thoracic spine 
X-rays showing a Schmorl's node at T7.  

During a hearing which was held at the RO in May 1995, the 
veteran testified that he would be attaining his doctorate in 
chiropractic in July 1996.  

On VA examination in April 1996, the veteran reported a 
recent increase in the frequency and intensity of pain, which 
would be triggered when he bent his torso to the right and 
rotated it.  This would cause a significant amount of left 
infrascapular suprascapular stabbing point pain.  It was 
noted that an MRI in 1994 had been negative.  

Clinically, the veteran was in no acute distress and had no 
postural abnormalities.  He had asymmetry of his left 
rhomboids and inferior trapezius muscle, which showed 
evidence of atrophy and poor development.  There was point 
tenderness over the mid-thoracic paraspinous muscles.  Range 
of motion was excellent in all directions, and neurological 
examination was intact.  It was stated that the nature of the 
veteran's pain would inhibit him from performing any 
activities which required strenuous activities of the arm or 
extensive rotational motions of the torso.  

A VA fee-basis examination was conducted in February 2000.  
The veteran stated that he was currently working as a 
chiropractor and that he had been doing so for five years.  
He stated that he could have flare-ups of pain one to three 
times per month, and that a pain flare-up could last from 
days to weeks.  Doing work activities could cause the flare-
ups, and the flare-ups could be alleviated by taking a sauna 
or using a Jacuzzi, and by chiropractic treatment and trigger 
point injections.  He felt that he was sometimes unable to 
perform any of his physical daily functions because of flare-
ups.  

The veteran brought to the February 2000 VA examination a 
November 1999 report of an MRI of his thoracolumbar spine.  
The MRI report was examined by the examining physician and 
reported to be negative.  The veteran complained of pain, 
weakness, fatigue, lack of endurance, and stiffness.  He had 
constant aching which could be dull or sharp.  He also 
complained of increased pain with specific movements, and 
that he had difficulty finding a comfortable resting 
position.  

Clinically, lumbar spine flexion was to 90 degrees, extension 
was to 30 degrees,  left lateral flexion was to 40 degrees, 
right lateral flexion was to 20 degrees, left rotation was to 
35 degrees and right rotation was to 20 degrees.  Range of 
motion was limited by pain.  There was no fatigue, weakness, 
or incoordination noted on range of motion of the lumbar 
spine.  There was tenderness to palpation along the 
perithoracic musculature.  There was no muscle spasm 
appreciated.  There was some mild tenderness about the left 
sacroiliac joint.  

Motor evaluation revealed good tone bilaterally with good 
active motion and 5/5 strength in all extremities.  X-rays of 
the thoracic spine, lumbosacral spine, and pelvis revealed no 
abnormalities.  The intervertebral discs were not 
significantly compromised.  The established diagnosis was 
chronic dorsal spine strain which was a progression of the 
left mid back contusion.  It was remarked that the veteran 
appeared to have a regional soft tissue pain more than 
anything else.  It was believed that the veteran would be 
able to perform his activities of daily living and that he 
might have some trouble in situations where he had to rotate, 
since he did have some pain that day with right rotation and 
lateral flexion.  

In May 2000, the veteran indicated that his disability was 
interfering with his work activities and he stated that 
bending, twisting, extending, pushing, pulling, stooping, and 
squatting were all increasing his symptoms.  Therefore, the 
amount of his time spent at work had been reduced due to 
increased pain, causing decreased income.  

In September 2000, the veteran reported that his symptoms 
were interfering with his current job duties.  His current 
job duties and work hours had been significantly restructured 
to accommodate his disability, which had limited him to 
semi-sedentary work duties.  


Pertinent law and regulations

Disability ratings- in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2000).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. 38 C.F.R. § 4.20 (2000).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

Specific schedular criteria

Limitation of motion of the dorsal spine is noncompensable 
when it is slight.  Limitation of motion of the dorsal spine 
warrants a 10 percent rating when it is moderate or severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5291.

Words such as "slight", "moderate" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2000).  

Favorable ankylosis of the dorsal spine warrants a 20 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5288 (2000).

Vertebra fracture residuals are rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of a vertebral body.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2000).

Injury to muscle group XX, the muscles that function to 
provide postural support of the body and extension and 
lateral movements of the spine, is rated under 38 C.F.R. § 
4.73, Diagnostic Code 5320.  Diagnostic Code 5320 contains 
rating criteria for disabilities involving the cervical and 
thoracic region and the lumbar region. Regarding the 
dorsal/thoracic area, a moderate disability warrants a 10 
percent rating, a moderately severe disability warrants a 20 
percent rating and a severe disability warrants a 40 percent 
rating.

38 C.F.R. § 4.56 -- Evaluation of muscle disabilities.

    (a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.
    (b) A through-and-through injury with muscle damage shall 
be evaluated as no less than a moderate injury for each group 
of muscles damaged.
    (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.
    (d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:
    (1) Slight disability of muscles--(i) Type of injury. 
Simple wound of muscle without debridement or infection.
    (ii) History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.
    (iii) Objective findings. Minimal scar. No evidence of 
fascial defect, atrophy, or impaired tonus. No impairment of 
function or metallic fragments retained in muscle tissue.
    (2) Moderate disability of muscles--(i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.
    (ii) History and complaint. Service department record or 
other evidence of in-service treatment for the wound. Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.
    (iii) Objective findings. Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.
    (3) Moderately severe disability of muscles--(i) Type of 
injury. 
Through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.
    (ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.
    (iii) Objective findings. Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.
    (4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.
    (ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.
    (iii) Objective findings. Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track. Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area. Muscles 
swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function. If present, the following are 
also signs of severe muscle 
disability:
    (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
    (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.
    (C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
    (D) Visible or measurable atrophy.
    (E) Adaptive contraction of an opposing group of muscles.
    (F) Atrophy of muscle groups not in the track of the 
missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.
    (G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  See 38 U.S.C.A. 
§ 7104(a) (West 19910.  When there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - duty to assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In February 1991, the veteran filed a timely Notice of 
Disagreement with the RO's August 1990 rating decision.  The 
RO provided him a statement of the case and notification of 
his appellate rights in September 1991.  In November 1991, he 
filed a substantive appeal and the issue was properly 
certified to the Board.  Inasmuch as the veteran properly 
appealed the RO's initial rating decision, that decision did 
not become final and the provisions of the VCAA are 
applicable.    

After having carefully reviewed the record on appeal, and for 
reasons which will be discussed below, the Board has 
concluded that the requirements of the VCAA have been 
satisfied with respect to the issue presently on appeal.  The 
veteran has been accorded due process and there is sufficient 
evidence of record for the Board to make an informed 
decision.  

The Board observes that the veteran has been informed of the 
types of evidence that could be submitted by him in support 
of his claim.  In May 1999, the RO advised the veteran that 
if he had received recent treatment for his service-connected 
disability, he should furnish the name of the treating 
facilities on the enclosed VA Form 21-4138, and that if his 
treatment was from private physicians, he should complete 
enclosed VA Forms 21-4142 for each one.  Alternatively, he 
could submit treatment records himself.  No pertinent 
response was received from him.  While he has indicated that 
he has been treated privately, he has not given VA the 
information and authorization which is necessary for VA to 
obtain such treatment records nor has he submitted the 
private treatment reports himself.  

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the VCAA, § 3(a) (to be 
codified at 38 U.S.C. § 5103A).  In this case, pertinent VA 
medical records have already been obtained, and the veteran 
has not told VA where additional evidence can be obtained and 
authorized VA to obtain any such additional evidence, nor has 
he submitted it on his own despite being told that he could 
do so.  The Board concludes that it may render a decision on 
the claim, as VA's duty to assist has been discharged.  

The Board further finds that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his claim.  

The law provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  VCAA § 3(a) (to be codified at 
38 U.S.C.A. § 5103A). 

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with a VA 
examination.  The Board, however, concludes that the record 
already contains sufficient medical evidence in the form of 
the evidence of record, including the VA examination reports 
which have been described in detail above.  The Board 
accordingly finds that a remand in order to obtain an 
additional VA examination is not warranted.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this matter for 
further development would not avail the veteran or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  Accordingly, the Board will proceed to a 
decision on the merits addressing the matter of an increased 
rating for residuals of a mid-back contusion.  


Discussion

In the interest of clarity, the Board will first consider 
whether a schedular disability rating, followed by the matter 
of an extraschedular rating.

(i.) Schedular rating

The veteran's service-connected left mid-back disability is 
currently rated by the RO as 10 percent disabling under 38 
C.F.R. 4.71a, Diagnostic Code 5291.

The Board notes that Diagnostic Code 5291 has one and only 
one compensable rating, 10 percent.  Therefore, under 
Diagnostic Code 5291, an increased rating is not warranted.

(ii.)  Rating under other diagnostic codes

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

It appears that the most appropriate diagnostic code in this 
case, based on the medical history and diagnosis, is 38 
C.F.R. § 4.71a, Diagnostic Code 5291 [limitation of motion of 
dorsal spine], because the veteran has residuals of a 
mid-back contusion, including pain and limitation of motion, 
and Diagnostic Code 5291 is specifically designated for 
limitation of motion of the mid-back or thoracic spine.  
However, since the application of such diagnostic code cannot 
provide the veteran with an increased disability rating, the 
Board has therefore given thought to the potential 
application of other diagnostic codes.

It is noted that the veteran had initially been rated under 
Diagnostic Code 7805 [scars, other] in August 1990, but the 
rating was subsequently changed to Diagnostic Code 5291 by 
the RO.  There has never been any scar identified.  In 
addition, scars are to be rated under Diagnostic Code 7805 
based on limitation of function of any part affected, and 
5291 pertains to limitation of function of the thoracic spine 
in any event.

The Board has also considered Diagnostic Code 5288 [ankylosis 
of the dorsal spine].  However, the evidence does not show, 
nor does the veteran contend, that the ankylosis of the 
dorsal spine exists.  In Lewis v. Derwinski, 3 Vet. App. 259 
(1992), the Court noted that ankylosis is defined in SAUNDERS 
ENCYCLOPEDIA AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED 
HEALTH 68 (4th ed. 1987) as the immobility and consolidation 
of a joint due to disease, injury or surgical procedure.  In 
this case, the medical evidence of record demonstrates that 
impairment of mobility rather than immobility is present.  
Therefore, evaluation of the veteran's service-connected 
disability under Diagnostic Code 5288 is not warranted.

The Board will also consider assigning an additional 10 
percent under Diagnostic Code 5285, discussed above, because 
there was a suspicion at one point that the veteran had 
sustained a vertebral fracture in service.  The medical 
evidence, however, does not show any demonstrable vertebral 
body deformity.  In-service X-rays were negative, as were the 
post-service X-rays in February 2000, a post-service bone 
image study in July 1990 and two MRI's, one in March 1994 and 
the other in November 1999.  Only one post-service X-ray 
series, in March 1990, suggested that there might have been a 
fracture or fractures, and those images were not convincing 
to treating physicians.  Subsequent imaging ruled out any 
fracture.  No demonstrable deformity of the spine has ever 
been identified.  In short, demonstrable vertebral body 
deformity is not shown by at least a relative equipoise of 
the evidence of record, and an additional 10 percent is 
accordingly not warranted under Diagnostic Code 5285.  

Finally, the Board has explored the possibility of evaluating 
the veteran's service-connected disability under 38 C.F.R. 
§ 4.73, Diagnostic Code 5320 [injury to muscle group XX], 
which has been reviewed in detail above.  It is clear that 
that Diagnostic Code is intended primarily to evaluate muscle 
damage due to penetrating wounds.  Nonetheless, the Board 
will attempt to apply the regulation to the veteran's 
disability.

 Muscle group damage is categorized as slight, moderate, 
moderately severe and/or severe and evaluated accordingly 
under 38 C.F.R. § 4.56.  In considering the residuals of such 
injuries, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41.

The Board notes that analogizing the veteran's disability to 
a moderate muscle disability would entitle it to a 10 percent 
rating, and that analogizing it to a moderately severe muscle 
disability would entitle it to a 20 percent disability.    

A moderate disability is one produced by a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There would be evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings would 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue. Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  See 
38 C.F.R. § 4.56.  

A moderately severe disability of muscles is produced by a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There would be evidence showing 
hospitalization for a prolonged period for treatment of the 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section and, if present, evidence of inability to keep 
up with work requirements.  Objective findings would include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side. Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.  Id.

The Board notes that the veteran was treated on an outpatient 
basis in service, rather than being hospitalized in service 
in 1989.  He had no debridement, no infection, and no 
sloughing of soft parts, and there is no intermuscular 
scarring.  Lowered threshold of fatigue and fatigue-pain are 
suggested by the April 1996 VA examination report which 
states that the nature of the veteran's pain would inhibit 
him from performing any activities which required strenuous 
activities of the arm or extensive rotational motions of the 
torso.  There is no impairment of coordination and 
uncertainty of movement, as the April 1996 VA examination 
revealed that there was excellent motion in all directions 
and the February 2000 VA examination report revealed no 
incoordination on range of motion of the lumbar spine.  While 
loss of power, weakness, fatigue, and lack of endurance were 
complained of at the time of the February 2000 VA 
examination, there was no fatigue or weakness on clinical 
examination.  Pain is present, as reflected by the limitation 
of motion due to pain on VA examination in February 2000.

The medical evidence shows no loss of deep fascia.  The April 
1996 VA examination referred to asymmetry of the left 
rhomboids and inferior trapezius muscle, with evidence of 
atrophy and poor development.  However, this report is the 
only one showing this finding.  The other reports indicate 
that the veteran's musculature is good and symmetrical, and 
that he is well developed.  See the October 1992, March 1994, 
and February 2000 examination reports.  There is no 
indication on palpation of loss of firm resistance of the 
left muscles as compared with the right.  The February 2000 
VA examination revealed good muscle tone bilaterally.  
Based on the medical evidence of record, the veteran's 
disability is, at worst, moderate under the schedular 
criteria.   Thus, changing the Diagnostic Code to 5320 in 
this case would not help the veteran.  

For the reasons and bases stated above, the Board finds that 
a 10 percent evaluation pursuant to Diagnostic Code 5291 is 
the most appropriate in this case.

(iii.) DeLuca considerations

There are situations in which the application of 38 C.F.R. §§ 
4.40 and 4.45 is warranted in order to evaluate the existence 
of any functional loss due to pain, or any weakened movement, 
excess fatigability, incoordination, or pain on movement of 
the veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  However, the veteran's disability is rated as 10 
percent disabling, and a 10 percent rating is the highest 
rating available under Diagnostic Code 5291.  The 
aforementioned provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
not for consideration.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

(iv.) Entitlement to an extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of a claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996); see also 
VAOGCPREC 6-96.

In this case, the RO decided not to refer the veteran's claim 
for an extraschedular evaluation.  See the April 1993 
Supplemental Statement of the Case.  Since the RO 
specifically considered the matter of an extraschedular 
evaluation, the Board may do so also.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1).

The word "marked" is not defined in the VA Schedule for 
Rating Disabilities. "Marked" is defined in ordinary parlance 
as  "noticeable; obvious; appreciable; distinct; 
conspicuous."  Webster's New World Dictionary, Third College 
Edition (1988), 828.

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. To repeat, an exceptional case 
includes such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is no evidence showing that the veteran's 
service-connected left mid-back contusion residuals markedly 
interfere with his ability to be employed other than as 
contemplated within the schedular standards.  The evidence 
shows that the veteran went to college full time after being 
discharged from the service, and that he thereafter became a 
chiropractor.   

The veteran stated in May 2000 that his disability was 
interfering with his employment, which the Board does not 
doubt.  However, the evidence does not show marked 
interference with employment which would allow for the 
assignment of a disability rating over and above that called 
for in the VA rating schedule.  The veteran merely stated 
that he had reduced the amount of time he had spent at work 
and that he had thus had decreased income.  Impairment in 
earning capacity is specifically contemplated in the rating 
schedule.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The veteran's statements do not 
take his situation out of the norm.  

There is no evidence of record showing that the veteran's 
service-connected disability presents frequent periods of 
hospitalization.  Indeed, it appears that he has never been 
hospitalized for this disability.

The medical evidence, which have been described in detail 
above, demonstrates that the veteran's clinical symptoms are 
consistent with the criteria in the Rating Schedule.  The 
service-connected disability is manifested by tenderness, 
pain and limitation of motion.  There is no medical evidence 
that this clinical picture is in any way out of the ordinary. 
The Board accordingly finds that the disability picture is 
not unusual or exceptional and does not render impractical 
the application of the regular schedular standards. 

Thus, the Board concludes an extraschedular rating is not 
warranted for the veteran's service-connected disability.   

(v.) Fenderson considerations

The procedural history of this case has been touched upon in 
the Introduction above.  As alluded to therein, the Board 
believes that this case has been in continuous appellate 
status since the initial assignment of service connection.  A
claim placed in appellate status by disagreement with the 
original or initial rating award, as is the case here, 
remains an "original claim" and is not a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations must be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. at 
126.

The veteran's service-connected mid-back injury has been 
rated 10 percent disabling since November 13, 1989, which is 
the day after the veteran left service.  See 38 C.F.R. 
§ 3.400 (2000).  After a review of the relevant medical 
history, the Board is unable to identify any  period since 
November 1989 when more than a 10 percent rating for 
residuals of a left mid-back contusion is warranted.
As noted above, 10 percent is the highest rating available 
under Diagnostic Code 5291.





CONTINUED ON NEXT PAGE


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a left mid-back contusion is denied.  





		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 


